The opinion of the court was delivered, January 28th 1868, by
Agnew, J.
This is rather a novel proceeding. One who is a subsequent judgment-creditor, and an assignee in trust for creditors of the defendant in this judgment, seeks to restrain a prior judgment-creditor of the same defendant from using his execution to collect his debt. The' only ground alleged is that the prior judgment-creditor used the cancelled stamps of a former note to *70place upon tbe single bill upon which his judgment was after-wards entered. It is difficult to know what head of equity this belongs to. There is no allegation that the note is a fraud, or that the debt represented by it is not justly due, except the averment in the bill that the defendant in the judgment says he has a defence to the note on the merits. It is not alleged that there is any fraudulent collusion between the plaintiff and the defendant in the judgment to hinder or delay his creditors. The real case, as it appears in the bill and answer, is an attempt of one creditor to stay the execution of another on the ground that the single bill was not duly stamped. It is not easy to see what he has to do with that. The judgment is not void which was finally entered upon the bills. The judgment is the act of the court, and if erroneous, the error can be reached only by the party defendant. No stranger can contest it, and especially in this collateral way. If the defendant has not moved to set aside the judgment, certainly the plaintiff in this bill cannot complain for him or for the government. The. plaintiff having a judgment unimpeached for fraud upon the rights of creditors standing upon the record unreversed and in full force, no other judgment-creditor can intervene for the government or for the defendant. As a purchaser the plaintiff in the bill has no better right. He took subject to the lien of the judgment and as a mere volunteer for the use of creditors, and his title must give way to the judgment. If he has made a good sale, and wishes to preserve it, all he has to do is to pay off the judgment and thus rid himself of its encumbrance. But without any charge of fraud in the contracting of the debt, he cannot stay rightful proceedings upon the judgment.
Decree affirmed with costs.